Exhibit 10.20 LEASE EXTENSION AND MODIFICATION AGREEMENT II This Lease Extension and Modification Agreement is made and entered into as of the 18th day of July, 2011, between KINGFISHER, LLC, a New York limited liability company having its principal place of business at PO Box 370, 1133 Route 295, East Chatham, New York 12060 (“Landlord”) and MTI MICROFUEL CELLS, Inc., a New York corporation having its principal place of business at 431 New Karner Road, Albany, New York 12205 (“Tenant”), as Assignee of MECHANICAL TECHNOLOGY, INCORPORATED (“Original Tenant”). PRELIMINARY STATEMENT The Landlord and Original Tenant entered into a Lease Agreement (“Lease”) dated April 2, 2001, as amended by the following amendments thereto. First Amendment to Lease dated March 13, 2005, Second Amendment to Lease dated December 12, 2005, Third Amendment to Lease dated August 7, 2006, Fourth Amendment to Lease dated August 6, 2007, Fifth Amendment to Lease dated March 31, 2009, Sixth Amendment to Lease executed by Landlord, Original Tenant and Tenant dated January 1, 2010, Seventh Amendment to Lease between Landlord and Tenant dated July 28, 2010 and Lease Extension and Modification Agreement dated April 14, 2011, for that certain premises at 431 New Karner Road, Albany, New York, consisting of 20,000 Net Usable Square Feet. Landlord and Tenant desire to extend certain provisions of the Lease Extension and Modification Agreement dated April 14, 2011(hereinafter the “Agreement”) for an additional 2 months as hereinafter set forth. NOW, THEREFORE, the Landlord and Tenant agree to the following: 1.
